


EXHIBIT 10.3


PLATFORM SPECIALTY PRODUCTS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
______________________________
Form of Agreement
1.
Grant of Option. PLATFORM SPECIALTY PRODUCTS corporation (the “Company”) hereby
grants, as of _________________ (“Date of Grant”), to _________________ (the
“Optionee”) an option (the “Option”) to purchase up to ______ shares of the
Company’s common stock (the “Shares”), at an exercise price per share equal to
$____ (the “Exercise Price”). The Option shall be subject to the terms and
conditions set forth herein. The Option is being granted pursuant to the
Company’s Amended and Restated 2013 Incentive Compensation Plan (the “Plan”),
which is incorporated herein for all purposes. The Option is a Non-Qualified
Stock Option, and not an Incentive Stock Option. The Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.



2.
Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.



3.
Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable once vested in installments
as provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) upon which
the Optionee shall be entitled to exercise the Option with respect to the
percentage of Shares granted as indicated beside the date, provided that the
Continuous Service of the Optionee continues through and on the applicable
Vesting Date:



Percentage of Shares
Vesting Date
33.33%
First Anniversary of Date of Grant
33.33%
Second Anniversary of Date of Grant
33.34%
Third Anniversary of Date of Grant



Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.
4.
Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised after both (a) receipt by the
Company of such written notice accompanied by the Exercise Price and (b)
arrangements that are satisfactory to the Committee in its sole discretion have
been made for Optionee’s payment to the Company of the amount, if any, that is
necessary to be withheld in accordance with applicable Federal or state
withholding requirements. No Shares shall be issued pursuant to the Option
unless and until





--------------------------------------------------------------------------------




such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.


5.
Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option, (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares sufficient to pay the Exercise Price and any applicable
income or employment taxes, or (e) such other consideration or in such other
manner as may be determined by the Committee in its absolute discretion.



6.
Termination of Option.



(a)General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void immediately upon the
termination of the Optionee’s Continuous Service by the Company or a Related
Entity for Cause. In addition, unless exercised by the Optionee during the
termination periods indicated below, any vested but unexercised portion of the
Option shall automatically and without notice terminate and become null and void
at the time of the earliest to occur of the following:


(i)six months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee; in each case,
unless the Committee otherwise determines in writing in its sole discretion;


(ii)twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of retirement;


(iii)twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;


(iv)twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee; or


(v)the tenth (10th) anniversary of the Date of Grant.


(b)Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (“cancellation notice”)
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date. The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction). The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this Section
6(b).






--------------------------------------------------------------------------------




7.
Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.



8.
No Rights of Stockholders. Neither the Optionee nor any personal representative
(or beneficiary) shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares purchasable or issuable
upon the exercise of the Option, in whole or in part, prior to the date on which
the Shares are issued.



9.
Acceleration of Exercisability of Option.

  
(a)Acceleration Upon Certain Terminations or Cancellations of Option. This
Option shall become immediately fully exercisable in the event that, prior to
the termination of the Option pursuant to Section 6 hereof, (i) the Option is
terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company exercises its
discretion to provide a cancellation notice with respect to the Option pursuant
to Section 6(b)(ii) hereof.
  
(b)Acceleration Upon Change in Control. Subject to Section 9(c) below, this
Option shall become immediately fully exercisable in the event that, prior to
the termination of the Option pursuant to Section 6 hereof, and during the
Optionee's Continuous Service, there is a Change in Control, as defined in
Section 9(b) of the Plan.


(c)Exception to Acceleration Upon Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes for the Option, the vesting of the Option shall not be
accelerated as described in Section 9(b). For the purposes of this paragraph,
the Option shall be considered assumed or substituted for if following the
Change in Control the Option or substituted option confers the right to
purchase, for each Share subject to the Option immediately prior to the Change
in Control, on substantially the same vesting and other terms and conditions as
were applicable to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company, or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of the Option will be solely common stock of the successor company or
its parent or subsidiary substantially equal in Fair Market Value to the per
share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.


10.
No Right to Continued Employment. Neither the Option nor this Agreement shall
confer upon the Optionee any right to continued employment or service with the
Company.



11.
Law Governing. This Agreement shall be governed in accordance with and governed
by the internal laws of the State of Delaware.



12.
Interpretation / Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules,





--------------------------------------------------------------------------------




regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement. The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement, unless
shown to have been made in an arbitrary and capricious manner.


13.
Notices. Any notice under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered personally or when deposited in the
United States mail, registered, postage prepaid, and addressed, in the case of
the Company, to the Company’s General Counsel at 245 Freight Street, Waterbury,
Connecticut 06702, or if the Company should move its principal office, to such
principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.



14.
Non-Waiver of Breach. The waiver by any party hereto of the other party's prompt
and complete performance, or breach or violation, of any term or provision of
this Agreement shall be effected solely in a writing signed by such party, and
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the waiver by any party hereto to exercise any right or remedy
which he or it may possess shall not operate nor be construed as the waiver of
such right or remedy by such party, or as a bar to the exercise of such right or
remedy by such party, upon the occurrence of any subsequent breach or violation.



15.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.



16.
Clawback of Benefits. The Company may (i) cause the cancellation of the Option,
(ii) require reimbursement of any benefit conferred under the Option to the
Optionee or any beneficiary, and (iii) effect any other right of recoupment of
equity or other compensation provided under the Plan or otherwise in accordance
with any Company policies that currently exist or that may from time to time be
adopted or modified in the future by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, the Optionee may be required to repay to the
Company certain previously paid compensation, whether provided under the Plan or
an award Agreement or otherwise, in accordance with any Clawback Policy. By
accepting this award, the Optionee agrees to be bound by any existing or future
Clawback Policy adopted by the Company, or any amendments that may from time to
time be made to the Clawback Policy in the future by the Company in its
discretion (including without limitation any Clawback Policy adopted or amended
to comply with applicable laws or stock exchange requirements) and further
agrees that all of the Optionee’s award Agreements (and/or awards issued under
the Prior Plan) may be unilaterally amended by the Company, without the
Optionee’s consent, to the extent that the Company in its discretion determines
to be necessary or appropriate to comply with any Clawback Policy.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
_______ day of _________________, 20__.
COMPANY:
PLATFORM SPECIALTY PRODUCTS CORPORATION, a Delaware corporation
By:    
Name:
Title:




--------------------------------------------------------------------------------




The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.
Dated:        
OPTIONEE:
By: _______________________________




